436 F.2d 422
Charles Howard SCHMID, Jr., Petitioner,v.STATE OF ARIZONA ex rel. Frank A. EYMAN, Warden, Arizona State Prison, et al., Respondents.
No. 26037.
United States Court of Appeals, Ninth Circuit.
January 22, 1971.

Appeal from the United States District Court for the District of Arizona; Walter Early Craig, Judge.
Katherine C. Lab, Tucson, Ariz., for appellant.
Gary K. Nelson, Ariz. Atty. Gen., Carl Wagg, Atty. Gen., Phoenix, Ariz., for appellee.
Before CHAMBERS, MERRILL and DUNIWAY, Circuit Judges.
PER CURIAM:


1
The denial of habeas corpus relief by the district court is affirmed.